Citation Nr: 0809091	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-05 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right knee disability based on VA surgery in July 2000.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left knee disability based on VA surgery in July 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.G.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1974 to January 1978.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision of the Phoenix VA RO.  In November 2005, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the claims file.  
This case was before the Board in April 2006 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  It is not shown that any of the veteran's right knee 
disability resulted from VA surgery in July 2000. 

2.  It is not shown that any of the veteran's left knee 
disability resulted from VA surgery in July 1998.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for additional right knee disability 
claimed as due to VA surgery are not met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.361 
(2007).

2.  The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for additional left knee disability 
claimed as due to VA surgery are not met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.361 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims.  While he did not receive 
complete notice prior to the initial rating decision, June 
2003, September 2003, May 2006 and September 2006 letters 
provided certain essential notice prior to the readjudication 
of his claims in September 2007.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  These letters explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  The May 2006 letter advised him 
to submit any evidence or provide any information he had 
regarding his claims.  In compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the May 2006 letter also 
informed the veteran of disability rating and effective date 
criteria.  He has had ample opportunity to respond/supplement 
the record and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  
The veteran's pertinent pre- and post-operative VA treatment 
records have been secured.  The RO arranged for a VA 
examination and opinion in October 2006.  The veteran has not 
identified any evidence that remains outstanding; in fact, in 
a statement received in May 2006, he indicated that he had no 
further information or evidence to submit in support of his 
claims.  VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claims.

II.  Factual Background

The veteran asserts that he has additional disability of the 
right knee due to VA surgical treatment in July 2000.  As for 
the left knee, he essentially contends that he should have 
had a left total knee replacement (TKR) sooner than in 
September 2003.

VA treatment records dated beginning in the middle 1990's 
reflect treatment for right knee pain and diagnoses of a 
meniscus tear and degenerative changes in the right knee.  

VA treatment records reflect that in March 1998, the veteran 
complained of left knee pain and swelling.  He reported that 
he worked as a carpet cleaner, which required him to kneel.  
In July 1998 he underwent arthroscopic surgery for meniscus 
tears; degenerative arthritis was noted.

The veteran underwent arthroscopic surgery on the right knee 
in July 2000.  The preoperative diagnosis was right medial 
meniscus tear and the postoperative diagnosis was right 
medial meniscus tear plus degenerative joint disease.  

When the veteran was evaluated in November 2002 and December 
2002, X-rays and an MRI of the right knee revealed 
degenerative changes in the medial compartment, medial 
meniscus tear, chondromalacia and multiple cartilage defects 
in the medial compartment.  When he was evaluated in December 
2002, X-rays and an MRI of the left knee revealed 
degenerative changes in the medial compartments and a medial 
meniscal tear.  Chondromalacia and multiple cartilage defects 
in the medial compartment were also noted.
In a June 2003 operative report the indication for surgery 
portion of the report stated as follows:

The veteran is a 50-year-old gentleman 
with chronic right knee problems.  He is 
status post right knee arthroscopic 
surgery in the past starting with the 
knee injury sustained in 1996 and ended 
up with an arthroscopic surgery.  
Patient's symptoms got worse recently and 
he had severe meniscal symptoms along 
with chronic pain in the medial aspect of 
the right knee.  Patient was explained 
about the need for diagnostic arthroscopy 
and the associated risks of the procedure 
were explained to the patient.  Patient 
and patient's parents were cautioned 
about the possibility that the 
arthroscopic surgery might not help him 
and, in fact, might just turn out to be a 
diagnostic arthroscopic procedure.  This 
was purely intended to help his meniscal 
symptoms and if he does continue to have 
persistent symptoms following the 
surgery, he would probably need a total 
versus a unicondylar arthroplasty.  An 
informed consent was obtained.  The 
preoperative diagnosis was right knee 
medical meniscal tear and medial 
compartment arthritis.  The surgery 
consisted of a right knee arthroscopic 
partial medial meniscectomy and 
chondroplasty of the undersurface of the 
patella.

A VA outpatient treatment record dated approximately two 
weeks following the June 2003 surgery notes the veteran was 
doing very well and stated that his swelling had gone from 
his right knee and that he was able to put full weight on his 
knee at that time.  He was using his crutches since his leg 
was a little weak.  He was advised to continue to advance 
weight bearing on his right leg, and to continue range of 
motion and strengthening exercises for the right leg.

In September 2003 the veteran underwent a left total knee 
arthroplasty. 
A November 2003 VA treatment record notes the veteran 
complained that he was frustrated and unhappy with the 
results of his left knee surgery.  He complained about his 
knee still being very swollen and very sore all over.  He 
complained about pain, and that the medications were not 
ridding him of his pain.  He had been very diligent about 
doing his therapy, and had a therapy report stating that he 
was very good about following through with his home exercise 
program.  Range of motion studies revealed that he lacked 15 
degrees of full extension, and that flexion was possible to 
about 80 to 85 degrees.  Examination revealed that the left 
knee was stable with no unusual warmth to the knee and there 
was no drainage or effusion.  The assessment was status post 
total knee arthroplasty with slow results in rehab and acute 
PES tendonitis after beginning exercises with this knee.  He 
was advised to try to do more with his quad exercises and 
strengthening.

A January 2004 VA orthopedic note indicates that the veteran 
was seen with complaints of bilateral knee pain.  It was 
noted that the range of motion of the left knee had improved 
greatly since his last visit, and was currently from 0 
degrees to 120 degrees.  The veteran was referred to the VA 
pain clinic.  An April 2004 VA orthopedic consultation report 
notes that the veteran was seen with complaints of aches and 
pain in his left knee.  Examination revealed range of motion 
from 0 degrees to 120 degrees.  There was no instability.  X-
rays "look[ed] great."  The veteran was to return in six 
months for X-rays.

A July 2004 VA radiology report notes findings of left total 
knee arthroplasty and degenerative changes of the right knee.  
An October 2004 VA radiology report notes that AP and lateral 
views of both knees compared to July 2004 demonstrate stable 
alignment status post-total knee arthroplasty on the left.  
There were no lucencies to suggest infection or loosening.  
Degenerative disease in the right medial compartment was 
stable and there were no signs of significant joint effusion.  

At a November 2005 videoconference hearing, the veteran 
testified that his right knee had bothered him ever since the 
2000 surgery, causing increasing degrees of pain.  He 
indicated that he was still awaiting a right knee 
replacement.  Regarding the right knee, he clarified (see 
transcript, p. 4) that he was seeking § 1151 benefits based 
on VA surgery in 2000 (and not in 2003 as was previously 
indicated).  As for the left knee, he charged that VA 
personnel had not been truthful with him and told him that he 
had to be 60 years of age before they would do a left knee 
replacement (therefore, he had it later than medically 
indicated).  He related that some three years after the left 
TKR he still had a big bump on the side.  When he asked VA 
doctors what the bump was nobody would "tell me anything."  
He indicated he had knee pain 24 hours a day.  He also 
testified that he was on Social Security disability for his 
knees.

VA treatment records dated from 2005 to 2006 note that the 
veteran continued to be seen in the pain clinic and for 
physical therapy.

Records from the Social Security Administration (SSA), 
received in July 2006, show that the veteran was awarded 
disability benefits effective May 2002, with obesity and 
other hyperalimentation noted as his primary disability and 
affective or mood disorders noted as his secondary 
disability.  Records of medical evidence used in reaching 
that decision have been obtained from SSA and are 
incorporated in the claims file.  They show extensive 
treatment for obesity and psychiatric disability, and do not 
include any medical evidence indicating that the veteran has 
additional right knee or left knee disability caused by VA 
treatment.

A July 2006 VA radiology report notes findings of total left 
knee arthroplasty, with essentially no changes from October 
2004, and significant narrowing medially of the right knee.

An October 2006 VA examination report notes the veteran's 
complaints of knee pain.  He reported that he stopped working 
in 2002 because of his knee problems.  He stated that he was 
only able to walk for 10 minutes at a time.  On examination, 
he walked with a limp on the left.  Tenderness was noted in 
both knees.  Ligaments were stable on the right; there was a 
trace of ACL laxity on the left.  There was slight general 
swelling about the left knee.  Range of motion of the right 
knee was from 0 degrees of extension to 120 degrees of 
flexion with no complaint of pain and no change with 
repetitive motion.  Range of motion of the left knee was from 
0 degrees of extension to 70 degrees of flexion with 
complaints of pain at terminal flexion and no change with 
repetitive motion.  Functional impairment of the right knee 
was noted to be between slight and moderate, with no 
weakness, fatigability, or incoordination.  Functional 
impairment of the left knee was noted to be at least 
moderately severe, with slight weakness, slight 
incoordination and no fatigability.  After reviewing the 
veteran's claims file, the examiner opined that "there is no 
apparent right or left knee disability as a result of the VA 
surgical procedures of (July 2000) and (July 1998).  Opinion 
is expressed to a reasonable degree of medical probability."

III.  Legal Criteria and Analysis

When a veteran suffers additional disability as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

For claims filed on or after October 1, 1997, as here, the 
veteran must show that the VA treatment in question resulted 
in additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately prior to the 
beginning of medical or surgical treatment to the veteran's 
condition after such care has ceased.  38 C.F.R. § 3.361(b).  
To establish actual causation, the evidence must show that 
the hospital care, medical or surgical treatment, resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c).

To establish that fault on the part of VA caused the 
additional disability, it must be shown that VA hospital 
care, medical or surgical treatment or examination caused the 
veteran's additional disability and that VA failed to 
exercise the degree of care expected of a reasonable health 
care provider, or furnished the hospital care, medical 
treatment, or surgery, without the veteran's informed 
consent.  38 C.F.R. § 3.361(d).

The veteran's claims must be denied because he has not met 
the threshold requirement for establishing entitlement to 
§ 1151 benefits, i.e., he has not shown that he has 
additional disability of the knees caused by the VA treatment 
in question.  38 C.F.R. § 3.361(b).  

The veteran alleges that his right knee has bothered him ever 
since the 2000 surgery and causes increasing pain.  Regarding 
the left knee, he alleges, in essence, that VA personnel were 
not truthful with him and told him that he had to be 60 years 
of age before they would do a left knee replacement.  
Therefore, he had it later than medically indicated, and did 
not have the optimal results he might have had earlier.  The 
competent (medical) evidence of record does not support his 
claims.  

The threshold question that must be addressed in a claim 
under 38 U.S.C.A. § 1151 is:  Does the veteran have the 
additional disability he claims as a result of the medical or 
surgical treatment or hospitalization in question?  See  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  While the veteran 
describes, and the record shows, a current disability picture 
of both knees that clearly reflects disability of greater 
severity than was present prior to the July 2000 and July 
1998 procedures, he does not identify (and the record does 
not show) any present disability that resulted from (or 
increased due to) those procedures.  Whether there is 
additional pathology or disability following specific medical 
or surgical treatment is, in large measure a medical 
question.  The October 2006 VA examiner, while noting the 
veteran's complaints of knee pain, opined that the 1998 and 
2000 surgeries did not result in any additional disability to 
the right knee or left knee.  The veteran has not offered any 
competent (medical) evidence to the contrary.  That the 
surgeries may not have been effective in relieving the 
veteran's complaints of knee pain is not at issue in this 
case; the critical question is whether additional 
pathology/disability resulted from the surgeries.  As for the 
veteran's specific argument that earlier left knee TKR would 
have yielded better results, such speculation does not 
establish the causality necessary to substantiate a claim 
under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.361(c).  [It is 
noteworthy that the veteran has not submitted any competent 
(medical) evidence suggesting that the left TKR should have 
taken place earlier, such as at the time of the left knee 
surgery in question, in July 1998.] 

The veteran's own opinions that his current knee disabilities 
are due to the VA surgeries are not competent evidence, as he 
is a layperson, and medical etiology is a matter requiring 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As was noted previously, he does not identify any 
specific pathology that is alleged to have resulted from the 
surgeries.  

As the threshold legal requirement for substantiating a 
§ 1151 claim, a showing of additional right and left knee 
disability due to the surgeries in question, is not met, the 
claims must be denied.  Hence, it is not necessary to address 
the further requirements for establishing entitlement to the 
benefits sought, including whether there was negligence or 
other instance of fault on the part of VA (or whether there 
is disability due to an unforeseen event).  However, it is 
noteworthy that there is no competent (medical) evidence 
questioning the care VA provided.   As the preponderance of 
the evidence is against these claims, the benefit-of-the-
doubt doctrine does not apply.  The claims must be denied.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Compensation under 38 U.S.C.A. § 1151 for right knee 
disability based on VA surgery in July 2000 is denied. 

Compensation under 38 U.S.C.A. § 1151 for left knee 
disability based on VA surgery in July 1998 is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


